Exhibit EXECUTION COPY SENIOR LIEN INTERCREDITOR AGREEMENT Dated as of June 12, 2009 Among RITE AID CORPORATION, THE SUBSIDIARY GUARANTORS, CITICORP NORTH AMERICA, INC., as Senior Collateral Agent, CITICORP NORTH AMERICA, INC., as Authorized Representative under the Senior Credit Agreement, THE BANK OF NEW YORK MELLON TRUST COMPANY as Authorized Representative under the Initial Additional Senior Debt Facility, and each additional Authorized Representative from time to time party hereto SENIOR LIEN INTERCREDITOR AGREEMENT (as amended or supplemented from time to time, this “Agreement”) dated as of June 12, 2009, among RITE AID CORPORATION, a Delaware corporation (“Rite Aid”), each Subsidiary of Rite Aid listed on the signature pages hereto or which becomes a party hereto pursuant to Section24 of the Senior Subsidiary Security Agreement (each such Subsidiary, individually a “Subsidiary Guarantor”, and collectively, the “Subsidiary Guarantors”), CITICORP NORTH AMERICA, INC., as senior collateral agent for the Senior Secured Parties (as defined below) (in such capacity, as further defined herein, the “Senior Collateral Agent”), CITICORP NORTH AMERICA, INC., as Senior Representative for the Senior Loan Secured Parties (in such capacity and together with its successors in such capacity, the “Administrative Agent”), The Bank of New York Mellon Trust Company, N.A., as Senior Representative for the Initial Additional Senior Debt Parties (in such capacity and together with its successors in such capacity, the “Initial Additional Senior Representative”), and each additional Senior Representative from time to time party hereto for the Additional Senior Debt Parties of the Series with respect to which it is acting in such capacity. In consideration of the mutual agreements herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Senior Collateral Agent, the Administrative Agent (for itself and on behalf of the Senior Loan Secured Parties), the Initial Additional Senior Representative (for itself and on behalf of the Initial Additional Senior Debt Parties) and each additional Senior Representative (for itself and on behalf of the Additional Senior Debt Parties of the applicable Series) agree as follows: ARTICLE I Definitions SECTION 1.01 Construction; Certain Defined Terms. (a)The definitions of terms herein shall apply equally to the singular and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the corresponding masculine, feminine and neuter forms. The words “include”, “includes” and “including” shall be deemed to be followed by the phrase “without limitation”. The word “will” shall be construed to have the same meaning and effect as the word “shall”. Unless the context requires otherwise, (i) any definition of or reference to any agreement, instrument, other document, statute or regulation herein shall be construed as referring to such agreement, instrument, other document, statute or regulation as from time to time amended, supplemented or otherwise modified, (ii)any reference herein to any Person shall be construed to include such Person’s successors and assigns, but shall not be deemed to include the subsidiaries of such Person unless express reference is made to such subsidiaries, (iii)the words “herein”, “hereof” and “hereunder”, and words of similar import, shall be construed to refer to this Agreement in its entirety and not to any particular provision hereof, (iv)all references herein to Articles, Sections and Annexes shall be construed to refer to Articles, Sections and Annexes of this Agreement and (v)unless otherwise expressly qualified herein, the words “asset” and “property” shall be construed to have the same meaning and effect and to refer to any and all tangible and intangible assets and properties, including cash, securities, accounts and contract rights. (b)It is the intention of the Senior Secured Parties of each Series that the holders of Senior Obligations of such Series (and not the Senior Secured Parties of any other Series) bear the risk of (i)any determination by a court of competent jurisdiction that (x)any of the Senior Obligations of such Series are unenforceable under applicable law or are subordinated to any other obligations (other than another Series of Senior Obligations), (y) any of the Senior Obligations of such Series do not have an enforceable security interest in any of the Senior Collateral securing any other Series of Senior Obligations and/or (z)any intervening security interest exists securing any other obligations (other than another Series of Senior Obligations) on a basis ranking prior to the security interest of such Series of Senior Obligations but junior to the security interest of any other Series of Senior Obligations or (ii)the existence of any Senior Collateral for any other Series of Senior Obligations that is not Shared Collateral (any such condition referred to in the foregoing clauses (i)or (ii)with respect to any Series of Senior
